Conviction is for manslaughter with punishment fixed at five years' confinement in the penitentiary.
Certain objections were urged to the charge of the court which appear without merit when considered in connection with the charge as a whole. No bills of exception are found in the record. We think a detailed statement of the evidence is not called for. It is amply sufficient to support the verdict and would have authorized a conviction for a higher grade of homicide than manslaughter.
The judgment is affirmed.
Affirmed.